Citation Nr: 1400305	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for sensorineural hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Huntington, West Virginia, RO, which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss.  

The Veteran and his spouse testified before a Decision Review Officer at a December 2009 hearing at the RO.  A transcript of the hearing is of record.  The issues on appeal were not readjudicated after the DRO hearing, but no prejudice to the Veteran results by the instant decision as the Board reopens and grants service connection.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  


FINDINGS OF FACT

1.  An unappealed September 2005 Board decision denied reopening of a claim of service connection for sensorineural hearing loss of both ears.  

2.  Additional evidence received since the September 2005 Board decision is new and pertains to the grounds of the prior final denial and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

4.  Hearing loss was noted in both ears at entrance to service.

5.  The Veteran's preexisting bilateral hearing loss was aggravated by active service.

CONCLUSIONS OF LAW

1.  The September 2005 Board decision denying reopening of a claim of service connection for sensorineural hearing loss of both ears is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence sufficient to reopen a claim of service connection for sensorineural hearing loss of both ears has been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Board concludes that reopening of the claim of service connection for hearing loss is warranted and that service connection is warranted for bilateral sensorineural hearing loss.  Any error related to the duties to notify or assist as to reopening or the award of service connection is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156, 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

New and Material Evidence

In February 1988, VA denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran was notified of the rating decision and his appellate rights in March 1988.  The Veteran did not file a timely NOD following notice of the February 1988 rating decision.  No additional evidence was received within one year of the notice of the adverse decision.  The February 1988 rating decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran brought a petition to reopen the claim of service connection for hearing loss in November 2002.  The Board denied reopening of the claim in a September 2005 decision.  Board decisions are final upon issuance.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  The Veteran was provided timely notice of the decision and his procedural and appellate rights at his address of record.  The Veteran did not appeal to the U.S. Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2013).  

Generally, a claim which has been denied in a final decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The September 2005 Board decision denied reopening of the claim of service connection for hearing loss on the grounds that new and material evidence had not been received pertinent to the grounds of the February 1988 denial.  In February 1988, the RO denied the claim on the grounds that no nexus was established between the Veteran's service and his hearing disabilities.  

Evidence received subsequent to the September 2005 Board decision includes a December 2009 private audiological report.  The audiologist opined that the Veteran's hearing loss was consistent with his military service.  He explained that his opinion was "supported by the fact that the Veteran is a right handed shooter and his hearing loss is greater in the left ear."  This evidence addresses the grounds of the prior denial and raises a reasonable possibility of substantiating the claims of service connection for sensorineural hearing loss of both ears.  For this reason, the Board concludes that new and material evidence has been received for the claim of service connection for hearing loss for both ears.  38 C.F.R. § 3.156(a).  The Board turns to consider service connection.

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A January 2009 VA audiological examination report shows pure tone thresholds of greater than 60 dB in the 2,000, 3,000, and 4,000 ranges in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The current disability is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

During the Veteran's April 1966 induction physical evaluation, audiometric testing was conducted.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, the examinations prior to October 1967 have been converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz, respectively.  As converted, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
30
LEFT
15
10
15
N/A
45

Speech recognition ability was not tested.

A hearing loss disability existed in the left ear at entrance to service.  38 C.F.R. § 3.385.  The Board notes that the 4,000 Hz testing reflected abnormal, if not disabling for VA purposes, hearing in the right ear as well.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss existed in the both ears and was noted when the Veteran was enrolled, examined and accepted to service.  38 C.F.R. § 3.306.  

The Veteran contends that he currently suffers from sensorineural hearing loss in his right ear due to noise exposure during active service.  He asserts that he was exposed to loud noises such as mortar fire, artillery, small arms fire, and vehicular noise while serving in the United States and the Republic of Vietnam.  In March 2006, the Veteran was granted service connection for tinnitus caused by in-service noise exposure.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Veteran's statements in the course of his hearing loss claims are to the effect that his hearing was fine at entrance and that he had hearing problems when he separated from service.  His spouse testified that the Veteran had hearing difficulties when she met him in 1968 after his return from Vietnam.  He also testified that he was told audiometry testing in 1971 showed hearing loss.  A lay witness is generally competent to report his own experiences, including the subjective complaint of diminution of hearing acuity and what he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board concludes that the presumption of aggravation attaches.  See Davis, 276 F.3d at 1345.  

The Board also concludes that the presumption of aggravation is not rebutted.  At a June 1968 separation from service physical examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
N/A
20
LEFT
-10
-5
5
N/A
45

Speech recognition ability was not tested.  The Board notes that these scores are not adequate for ratings purposes because they omit the 3,000 Hz pure tone threshold and lack speech recognition scores.  

A VA treatment record reflects that the Veteran received a VA audiological examination in February 2006.  After diagnosing the Veteran with bilateral mild to profound, mid to high frequency sensorineural hearing loss, the examiner opined that the Veteran's hearing loss did not likely originate in service.  The examiner noted that the Veteran's April 1966 enlistment audiogram noted a mild hearing loss at 4000 Hz which remained essentially the same in the June 1968 discharge examination.  Therefore, the examiner found it unlikely that the Veteran's current hearing loss originated in service, but rather was due to post military occupational noise exposure.  Of note, the February 2006 audiological report reflects that in the same examination the Veteran was diagnosed with tinnitus which the examiner opined was due to in-service noise exposure.

The Veteran also received a VA audiological examination in January 2009.  As that examination and opinion dealt solely with the issue of aggravation of the Veteran's left ear sensorineural hearing loss.  The examiner made several factual errors, including not correcting the 1966 entrance scores to ISO units for the purposes of his opinion, not concluding that right ear hearing loss existed at entrance, and ignoring the Veteran's report of hearing loss since service.  The examiner did state that the Veteran's tinnitus was the result of his hearing loss.  

The Veteran obtained a private audiological examination in December 2009.  After the examination, a diagnosis of bilateral mild to profound sensorineural hearing loss was advanced.  The examiner opined that the Veteran's hearing loss was consistent with his in-service noise exposure.  The examiner appeared unaware of the entrance examination results showing hearing loss at entrance to service.  In support of his opinion, the examiner noted that the Veteran "is a right handed shooter and his hearing loss is greater in the left ear."  

In light of the foregoing, the presumption of aggravation is not rebutted.  The 1968 separation audiometry scores are incomplete.  The February 2006 VA opinion concluded that the Veteran's hearing loss began after service despite the fact that it preexisted service.  The December 2009 private opinion is also unaware that the hearing loss preexisted service.  The January 2009 VA opinion made several errors but still concluded that the Veteran had tinnitus as a component of his hearing loss.  Given that the Veteran's tinnitus is service-connected based on in-service noise exposure, the Veteran's competent and credible report of increased hearing trouble upon and since his return from Vietnam, and the inadequacy of the medical opinions of record, the Board finds that the Veteran's preexisting bilateral hearing loss was permanently aggravated by service.  Resolving reasonable doubt in the Veteran's favor, the evidence reflects that his bilateral sensorineural hearing loss was aggravated by active service.  The Board concludes that the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The petition to reopen the claim of service connection for hearing loss is granted.  

Service connection for bilateral sensorineural hearing loss is granted.




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


